NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    THOMAS STEWART, JR., Petitioner.

                         No. 1 CA-CR 18-0892 PRPC
                              FILED 8-6-2019


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 2002-020994
             The Honorable Cari A. Harrison, Judge (Retired)

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney Office, Phoenix
By Andrea Kever
Counsel for Respondent

Thomas Stewart, Jr., Phoenix
Petitioner
                            STATE v. STEWART
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell, Judge Maria Elena Cruz, and Judge
James B. Morse Jr. delivered the decision of the Court.


PER CURIAM:

¶1            Petitioner Thomas Stewart, Jr., seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s eighth
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s
burden to show that the superior court abused its discretion by denying
the petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1
(App. 2011) (petitioner has burden of establishing abuse of discretion on
review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse
of discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2